Citation Nr: 1827769	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  09-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction now rests with the New York, New York VA RO.  

The Veteran was represented by the American Legion.  However, in December 2014 correspondence, he revoked his designation of that organization as his representative and indicated that he would be proceeding pro se. 

The Board most recently remanded the issue in November 2016 for further development and readjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the aforementioned November 2016 decision, the Board increased the Veteran's PTSD evaluation to 70 percent.  The RO effectuated this increase in a June 2017 rating action, which was accompanied by a letter informing the Veteran of his appeal rights as to this determination.  In February 2018, he filed a Notice of Disagreement with this assigned evaluation on the required form.  The RO responded in the same month with a letter indicating that the Veteran's correspondence had been forwarded to the Board.  That said, it is the interpretation of the Board, especially given the filing of a formal Notice of Disagreement, that he intends to initiate an appeal of the June 2017 rating action.  As such, he must be furnished with a Statement of the Case addressing this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that this rating claim could significantly impact the related TDIU claim on appeal, and a decision on that claim must be deferred on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished with a Statement of the Case addressing the claim for an increased evaluation for PTSD.  This issuance must fully inform him of his rights and responsibilities in perfecting this appeal.

2.  Then, the claim for TDIU must be readjudicated, with consideration of the Veteran's assertions made in the February 2018 Notice of Disagreement as well as any additional evidence received.  If the determination remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


